United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-4187
                                   ___________

Almeter Overton,                      *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      *      [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                         Submitted: November 3, 2000
                             Filed: November 28, 2000
                                 ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

    Almeter Overton appeals the District Court’s1 order affirming the
Commissioner’s decision to deny her application for disability insurance benefits.




      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Overton alleged disability since October 19912 from a bad back, leg numbness, nerves,
and insomnia. After a hearing, an administrative law judge (ALJ) concluded that she
had the residual functional capacity (RFC) to perform the full range of light and
sedentary work, as she had no nonexertional impairments, and could thus perform her
past relevant work (PRW) as a sewing-machine operator (classified as light work in the
Dictionary of Occupational Titles); and alternatively, based on the Medical-Vocational
Guidelines, she was not disabled. In an attached psychiatric review technique form,
the ALJ found that her mental impairments were not severe.

      On appeal, Overton argues that the ALJ erred in finding her capable of
performing her PRW or light work, as she consistently complained of back pain, her
MRI showed spinal-canal narrowing, and the opinion of her treating physician, Leon
Waddy, M.D., as to her RFC was given no weight. Overton also argues that the ALJ
improperly relied on the observations of the consulting psychologist, Dr. Charles
Spellman, and incorrectly concluded that her mental impairments were not severe.
After a thorough review of the record, we conclude that the ALJ’s findings are
supported by substantial evidence on the record as a whole. See Cunningham v. Apfel,
222 F.3d 496, 500 (8th Cir. 2000) (standard of review).

      Overton’s characterization of her reports of back pain is not entirely accurate,
because, as the ALJ noted, there were significant periods of time—December 1991 to
July 1992, and July 1993 to October 1994—after the alleged onset date of October
1991 during which she sought no treatment for back pain. See Siemers v. Shalala, 47
F.3d 299, 301-02 (8th Cir. 1995) (finding substantial evidence, based in part on
claimant's failure to seek regular medical treatment, to support ALJ's decision to
discredit complaints of disabling pain). The April 1991 MRI report also supported the
ALJ’s determination that she was able to do light work, as it indicated no nerve-root


      2
       Overton had applied for disability insurance benefits in August 1991, and was
granted a closed period of disability from May 1989 to June 1991.
                                         -2-
compression; additionally, Dr. Collins’s later neurological findings were normal.
Although the ALJ did not reference Dr. Waddy’s July 1992 RFC opinion, it was
conclusory (as Overton admits) and it was based on an unexplained and unsupported
diagnosis of “lumbar disc syndrome.” See Chamberlain v. Shalala, 47 F.3d 1489, 1494
(8th Cir. 1995) (affirming ALJ's assessment of treating physician’s opinion as
unsupported by objective medical tests or diagnostic data and not conclusive in
disability determination; weight given to treating physician’s opinion is limited if it is
only conclusory statement). Thus, we conclude that the ALJ’s RFC findings were
based on the medical records (which he summarized), observations of the treating and
consulting physicians and others, including Overton’s chiropractor, and Overton’s own
testimony, as required. See Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir. 1995).

       Contrary to Overton’s assertion, the ALJ did not base his findings as to her
alleged depression and anxiety solely on Dr. Spellman’s observations; he also relied
on the minimal number of notations in her medical records related to mental problems,
the lack of abnormalities assessed by Dr. Collins in his mental-status examination, and
the absence of treatment by mental health professionals or prescriptions for psychiatric
medications. Accordingly, his conclusion that Overton’s depression and anxiety were
not severe is supported by substantial evidence. See Jones v. Callahan, 122 F.3d 1148,
1153 (8th Cir. 1997) (holding substantial evidence supported ALJ's conclusion that
claimant did not have severe mental impairment, where claimant was not undergoing
regular mental-health treatment or regularly taking psychiatric medications, and where
his daily activities were not restricted from emotional causes).

       As to the IQ test results obtained during Dr. Spellman’s evaluation of Overton,
Dr. Spellman opined they were not indicative of her true level of intellectual functioning
based upon the way she handled herself and his suspicion that she deliberately gave
incorrect answers. Further, the scores were the product of a one-time assessment; her
medical records do not reflect a suspected intellectual impairment; and she at one time
drove, cooked, and performed household tasks. See Clark v. Apfel, 141 F.3d 1253,

                                           -3-
1255-56 (8th Cir. 1998) (discussing factors weighing against validity of IQ test scores).
Finally, Overton did not raise impaired intellectual functioning as a basis for disability
in her applications or at the hearing, see Sullins v. Shalala, 25 F.3d 601, 604 (8th Cir.
1994), cert. denied, 513 U.S. 1076 (1995), and she worked for a number of years with
the same cognitive abilities, see Roberts v. Apfel, 222 F.3d 466, 468-69 (8th Cir. 2000)
(concluding ALJ properly supported his determination as to effect of claimant’s
borderline intellectual functioning and reading deficiency by noting, inter alia,
claimant’s ability to work for years with same cognitive abilities).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-